07/30/2021




   IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 21-0170


IN THE MATTER OF:

R.J.H. AND K.H.

     Youths in Need of Care.


                                 ORDER


     Upon consideration of Counsel’s motion to withdraw as counsel of

record for Mother-Appellant and good cause appearing;

     IT IS HEREBY ORDERED that the Mother-Appellant in this

matter shall file a response to this Motion within thirty (30) days of the

date of this Order. This response must be served upon all counsel of

record, including the Attorney General, the County Attorney, and

Appellate Counsel’s Office.

     IT IS FURTHER ORDERED that the Clerk of this Court give notive

of this Order by mail to all counsel of record and to Mother-Appellant at

her last known address.



                                                                Electronically signed by:
                                ORDER - 1
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      July 30 2021